DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group III, claims 17-20, in the reply filed on 6/3/2021 is acknowledged.  The traversal is on the ground(s) that:
“…a thorough search and examination of claims 17-20 would necessarily encompass the search and examination of the other groups of claims, namely claims 1-16 directed to an anode and a cathode. As such, examination of all pending claims can be made without serious burden.  See MPEP §804 stating “[[i]]f the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions” (emphasis added). It is requested that this policy be applied to the present application to avoid duplicative examination and undue cost to the applicant.”

This is not found persuasive because Group III, claims 17-20 are drawn to a cell including a cathode and an anode, each with respective first and second regions, wherein there is a comparative feature of a value C1 of RA1 (direct current resistance value of the first anode region) to RC1 (direct current resistance value of the first cathode region), and a comparative feature of a value C2 of RA2 (direct current resistance value of the second anode region) to RC2 (direct current resistance value of the second cathode region), and a further feature of C2 < C1.  None of these features are present in the claim sets of Group I and Group II which are respectively drawn to an anode only and a cathode only.  Furthermore, Groups I and II Require features not found in Group III as detailed in the Restriction Requirement including that Group III does not require an anode comprising an anode substrate an anode active material on at least one surface of the anode substrate or that a direct current resistance value RA2 of a second anode region is less than A1 of a second anode region as required of Invention I, and Group III does not does not require that the cathode comprises a cathode substrate and a cathode active material on at least one surface of the cathode substrate or that a direct current resistance value RC2 of the second cathode region is greater than direct current resistance value RC1 of the first cathode region as required of Invention II.  Accordingly, the inventions can have a materially different design, function or effect; do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
	Given the divergent subject matter and different classification, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  Accordingly, all the inventions as listed in the prior Office Action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden.
The requirement is still deemed proper and is therefore made FINAL.



Drawings
3.	Figure 1should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see P55 of the PGPUB).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 17, and thus dependent claims 18-20, and claim 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Claim 17 recites the following with emphasis added:
A cell comprising:
a cathode, the cathode comprising a first cathode region and a second cathode region;
an anode, the anode comprising a first anode region and a second anode region,
wherein a value C1 of the first region comprises a ratio of a direct
current resistance value RA1 of the first anode region to a direct current resistance value RC1 of the first cathode region;
wherein a value C2 of the second region comprises a ratio of a direct current resistance value RA2 of the second anode region to a direct current resistance value RC2 of the second cathode region; and 
wherein C2<C1.

There is insufficient antecedent basis for the bolded limitations in the claim.  It appears correction could be made by deleting both as they are not needed:
A cell comprising:
a cathode, the cathode comprising a first cathode region and a second cathode region;
an anode, the anode comprising a first anode region and a second anode region,
wherein a value C1 
current resistance value RA1 of the first anode region to a direct current resistance value RC1 of the first cathode region;
2 A2 of the second anode region to a direct current resistance value RC2 of the second cathode region; and 
wherein C2<C1.

B)	Claim 18 fails to invoke proper antecedent basis throughout the claim at the emphasized portions below:
“wherein the anode comprising a first anode region and a second anode region, wherein the anode comprises an anode substrate and an anode active material on at least one surface of the anode substrate; and wherein a direct current resistance value RA2 of the second anode region is less than or equal to 98% of a direct current resistance value RA1 of the first anode region; and/or
the cathode comprising a first cathode region and a second cathode region, wherein the cathode comprises a cathode substrate and a cathode active material on at least one surface of the cathode substrate, and wherein a direct current resistance value RC2 of the second cathode region is greater than a direct current resistance value RC1 of the first cathode region.”

Correction can be made as shown below:
“A2 of the second anode region is less than or equal to 98% of  the direct current resistance value RA1 of the first anode region; and/or
C2 of the second cathode region is greater than  the direct current resistance value RC1 of the first cathode region.”

	Appropriate correction is required.  For compact prosecution purposes, the claims will be examined as if the corrections shown above have been made for prior art evaluation.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahata et al. (US 2014/0248528).
	Regarding claim 17, Takahata teaches a lithium-ion secondary battery (“a cell”) comprising (Fig. 11):
a cathode 220, the cathode comprising “a first cathode region” [the region corresponding to A3 of the anode 240A that is solely the uncoated portion 222 of current collector 221 with no active material thereon] and “a second cathode region” [the region corresponding to A1 of the anode that is solely the current collector 221 (Option 1), the current collector 221 + active material layer(s) 223 (Option 2), or some combination thereof (Option 3)];
an anode 240A, the anode comprising a first anode region A3 and a second anode region A1 (P65; note the Examiner is utilizing first/second differently than as designated by the reference),
wherein the second anode region A1 contains natural graphite in a larger proportion than the first anode region A3 (P65) such that the following is inherently true (further discussion below):
a value C1 comprises a ratio of a direct current resistance value RA1 of the first anode region to a direct current resistance value RC1 of the first cathode region;
a value C2 comprises a ratio of a direct current resistance value RA2 of the second anode region to a direct current resistance value RC2 of the second cathode region; and 
wherein C2<C1.
Option 1 explained:  the first and second cathode regions are the cathode current collector 222/221 regions that respectively correspond to A3 and A1 of the anode 240A.  The cathode current collector is a strip-shaped aluminum foil with a predetermined width and a thickness of C1) and a DC resistance value of the second cathode region (RC2) such that RC1 = RC2.
	The second anode region A1 is taught as containing natural graphite in a larger proportion than the first anode region A3 (P65) such that the second anode region A1 intrinsically has a lower DC resistance value than the first anode region A3 given increasing the proportion of an intrinsically conductive entity will increase its electrically conductivity and thus decrease its DC resistance.   Thus, second anode region A1 will have an intrinsically lower DC resistance value R2ndA1 (claimed “RA2”) as compared to the DC resistance value R1stA3 (claimed “RA1”) of the first anode region A3 given the second anode region A1 contains natural graphite in a larger proportion than the first anode region A3 (P65).  Accordingly, R1stA3 (claimed RA1) is greater than R2ndA1 (claimed RA2) or R1stA3 > R2ndA1 or in claimed terms, RA1 > RA2.
	Thus, RC1 = RC2 and RA1 > RA2 such that C1 = RA1/RC1, C2 = RA2/RC2, wherein given RC1 = RC2 (some value X), and RA1 > RA2, C2 < C1.  
A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
It is noted that other options exist for what is deemed the “second cathode region” aside from the explained Option 1 above.  For example, in the instance that the first and second anode regions remain as A3 and A1 as detailed above and the first and second cathode regions are those 2 < C1 is inherently true.  As detailed above, R1stA3 (claimed RA1) is greater than R2ndA1 (claimed RA2) or R1stA3 > R2ndA1 or in claimed terms, RA1 > RA2.  The aluminum foil current collector 222 (“first cathode region”) intrinsically has some DC current resistance value X, and second cathode region (including one or both active material layers 223 that include materials that each intrinsically have a higher resistance than aluminum metal (see P94 in which cathode active materials is taught as LiNi1/3Co1/3Mn1/3O2, acetylene black, and PVDF) will have some value larger than X (X + Y) as a result of the intrinsic added DC resistance of those materials.  Accordingly the DC resistance of the first cathode region RC1 is less than RC2 (RC1 < RC2).  Thus, given   RA1 > RA2 and RC1 < RC2, C2< C1.

    PNG
    media_image1.png
    292
    741
    media_image1.png
    Greyscale

	Regarding claim 18, utilizing Option 2 above, Takahata teaches that the cathode 220 comprises [the] first cathode region and [the] second cathode region (already claimed in claim 17- see annotated Figure 11 above), wherein the cathode comprises a cathode current collector 221 (“cathode substrate”) and a cathode active material (222) on at least one surface of the cathode current collector 221 (“cathode substrate”), and wherein a direct current resistance value RC2 of the second cathode region is greater than [the] direct current resistance value RC1 of the first cathode region as explained above (see rejection of claim 17).  
Regarding claim 19, Takahata teaches wherein the anode further comprises current collector 241 (“third anode region” of the claimed “a third anode region and/or a fourth region”)  that is a strip-shaped copper foil with a thickness of 10 μm, wherein a direct current resistance value RA3 of the current collector 241 (“third anode region”) is intrinsically less than the direct current resistance value RA2 of the second anode region A1 given a copper foil intrinsically has a lower DC resistance value than second anode region A1 constituted of materials having higher resistance values than copper (see P77 in which natural graphite and binder are utilized).  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 20, Takahata teaches wherein the cathode 220 further comprises a cathode active material layer 223 (“a third cathode region of the claimed “a third anode region and/or a fourth region”),
wherein a direct current resistance value RC3 of the cathode active material layer 223 is intrinsically greater than the direct current resistance value  RC2 of the second cathode region (Option 1: region of current collector 221 corresponding to A1 of the anode made of a 15 μm thick aluminum foil) given the cathode active material layer 223 (“third cathode region”) is constituted of materials (see P94: LiNi1/3Co1/3Mn1/3O2, acetylene black, and PVDF) each having a higher resistance value than that of an aluminum foil constituting the second cathode region.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  

Examiner Recommendations
8.	It is recommended that the claims are amended from “A cell” (claim 17; “The cell..” claims 18-20) to “A lithium secondary battery” (claim 17; with correction to claims 18-20 invoking proper antecedent basis) given a cell with an anode and cathode may read on a fuel cell, a capacitor, an electrochromic cell, solar cell, etc. as noted in the instant disclosure (P122 of the PGPUB), whereas the general gist of the instant disclosure is more narrowly drawn to lithium secondary batteries (see P4, 54, 67, 69, 85, 104-105, 117, 121).  
	It is also further recommended that the regions as claimed are defined in terms of what they are constituted of (see at least Fig. 2; P60-81).  In other words, the disclosure teaches that in some embodiments the anode is constituted of a substrate and a first anode region comprising anode active material coating (1) and a second anode region comprising anode active material coating (5) (Fig. 2; P59-61); and the cathode is constituted of a substrate and a first cathode region comprising cathode active material coating (1) and a second cathode region comprising cathode active material coating (5) (Fig. 2; P60, 81).  The claims as file do not limit what the given regions are constituted of such that many interpretations of the prior art are applicable.  

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Date et al. (US 2021/0098793) teaches the following: 
[0015] (3).  In the power storage element according to the above-described 
aspect, the third terminal may be separated by a predetermined distance or more 
from the first terminal or the second terminal connected to the cathode 
collector or the anode collector to which the third terminal is connected and 
if a resistance of a region provided with the active material layer is denoted 
by R1 and a resistance of a region not provided with the active material layer 
is denoted by R1' when the active material layer between two terminals is 

in which a ratio of R1/R1' is 1 or less. 
 
[0017] (5).  In the power storage element according to the above-described 
aspect, the fourth terminal may be separated by a predetermined distance or 
more from the first terminal or the second terminal connected to the cathode 
collector or the anode collector to which the fourth terminal is connected and 
if a resistance of a region provided with the active material layer is denoted 
by R2 and a resistance of a region not provided with the active material layer 
is denoted by R2' when the active material layer between two terminals is 
peeled off by a width of 0.1 mm, the predetermined distance may be a distance 
in which a ratio R2/R2' is 1 or less. 

	Saito et al. (US 2016/0093913) (P131-136) and  Miyatake et al. (US 2015/0017522) (P85) teach the state of the prior art.  

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/AMANDA J BARROW/Primary Examiner, Art Unit 1729